


110 HR 2033 IH: Design Piracy Prohibition

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2033
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2007
			Mr. Delahunt (for
			 himself, Mr. Goodlatte,
			 Mrs. Maloney of New York, and
			 Mrs. Bono) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 17, United States Code, to provide
		  protection for fashion design.
	
	
		1.Short titleThis Act may be cited as the
			 Design Piracy Prohibition
			 Act.
		2.Protection for fashion
			 design
			(a)Designs
			 protectedSection 1301 of title 17, United States Code, is
			 amended—
				(1)in subsection (a),
			 by adding at the end the following:
					
						(3)Fashion
				designA fashion design is subject to protection under this
				chapter.
						;
				and
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by inserting or an article of apparel, after plug or
			 mold,; and
					(B)by adding at the
			 end the following new paragraphs:
						
							(7)A fashion
				design is the appearance as a whole of an article of apparel, including
				its ornamentation.
							(8)The term
				design includes fashion design, except to the extent expressly
				limited to the design of a vessel.
							(9)The term
				apparel means—
								(A)an article of
				men’s, women’s, or children’s clothing, including undergarments, outerwear,
				gloves, footwear, and headgear;
								(B)handbags, purses,
				and tote bags;
								(C)belts; and
								(D)eyeglass
				frames.
								.
					(b)Designs not
			 subject to protectionSection 1302 of title 17, United States
			 Code, is amended in paragraph (5)—
				(1)by striking
			 (5) and inserting (5)(A) in the case of a design of a
			 vessel hull,;
				(2)by striking the
			 period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(B)in the case of a fashion design,
				embodied in a useful article that was made public by the designer or owner in
				the United States or a foreign country more than 3 months before the date of
				the application for registration under this
				chapter.
						.
				(c)Term of
			 protectionSection 1305(a) of title 17, United States Code, is
			 amended to read as follows:
				
					(a)In
				generalSubject to subsection (b), the protection provided under
				this chapter—
						(1)for a design of a
				vessel hull shall continue for a term of 10 years beginning on the date of the
				commencement of protection under section 1304; and
						(2)for a fashion design shall continue for a
				term of 3 years beginning on the date of the commencement of protection under
				section
				1304.
						.
			(d)InfringementSection
			 1309 of title 17, United States Code, is amended—
				(1)in subsection (c),
			 by striking that a design was protected and inserting or
			 reasonable grounds to know that protection for the design is
			 claimed;
				(2)in subsection (e),
			 by inserting or from an image thereof, after copied from
			 a design protected under this chapter,; and
				(3)by adding at the
			 end the following new subsection:
					
						(h)Secondary
				liabilityThe doctrines of secondary infringement and secondary
				liability that are applied in actions under chapter 5 of this title apply to
				the same extent to actions under this chapter. Any person who is liable under
				either such doctrine under this chapter is subject to all the remedies provided
				under this chapter, including those attributable to any underlying or resulting
				infringement.
						.
				(e)Application for
			 registrationSection 1310 of title 17, United States Code, is
			 amended—
				(1)in subsection (a),
			 by striking the text and inserting the following:
					
						(1)Vessel hull
				designIn the case of a design of a vessel hull, protection under
				this chapter shall be lost if application for registration of the design is not
				made within 2 years after the date on which the design is first made
				public.
						(2)Fashion
				designIn the case of a fashion design, protection under this
				chapter shall be lost if application for registration of the design is not made
				within 3 months after the date on which the design is first made
				public.
						;
				and
				(2)in subsection (b),
			 by striking for sale and inserting for individual or
			 public sale.
				(f)Examination of
			 application and issue or refusal of registrationSection 1313(a) of title 17, United States
			 Code, is amended by striking subject to protection under this
			 chapter and inserting within the subject matter protected under
			 this chapter.
			(g)Recovery for
			 infringementSection 1323(a)
			 of title 17, United States Code, is amended by striking $50,000 or $1
			 per copy and inserting $250,000 or $5 per copy.
			(h)Other rights not
			 affectedSection 1330 of title 17, United States Code, is
			 amended—
				(1)in paragraph (1),
			 by striking or after the semicolon;
				(2)in paragraph (2),
			 by striking the period and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(3)any rights that may
				exist under provisions of this title other than this
				chapter.
						.
				
